Citation Nr: 0216499	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  00-00 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder for the purpose of accrued benefits.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  The appellant is his surviving spouse.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, Puerto Rico, (hereinafter RO).  In August 
2002, a hearing was held before the Board Member signing this 
document, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
2002).   
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO. 

2.  The veteran died on April [redacted], 1998; a claim for service 
connection for post-traumatic stress disorder was pending at 
the time of his death, and the appellant filed a timely claim 
for accrued benefits in connection with this claim within one 
year of the veteran's death.  

3.  The veteran sustained a shell fragment wound during 
service in the Vietnam War, and his awards and decorations 
reflect combat service during the Vietnam War. 

4.  The evidence of record at the time of the veteran's death 
indicates it as least as likely as not that the veteran 
suffered from post-traumatic stress disorder as a result of 
stressors suffered during the veteran's combat service in the 
Vietnam War. 


CONCLUSION OF LAW

The criteria for a grant of service connection for post-
traumatic stress disorder for the purpose of accrued benefits 
are met.  38 U.S.C.A. § 1110, 5121 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.1000(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In light of the fact that the appellant's claim will 
be granted, the Board finds that the VA's duties, as set out 
in the VCAA, have been fulfilled, and that no useful purpose 
would be served by delaying the adjudication of the 
appellant's claim. 

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f).  

Evidence necessary to establish occurrence of a recognizable 
stressor during service to support a diagnosis of post-
traumatic stress disorder will vary depending upon whether 
the veteran was engaged in combat with the enemy.  Where it 
is determined, through recognized military citations or other 
supportive evidence, that the veteran engaged in combat with 
the enemy and the claimed stressor is combat related, the 
veteran's lay testimony may be sufficient to establish the 
occurrence of such stressor, provided such testimony is 
credible and consistent with the circumstances, conditions, 
and hardships of service.  However, where the veteran did not 
engage in combat or the claimed stressor is not combat 
related, the record must contain evidence which corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

Upon the death of a beneficiary who is entitled to receive 
periodic monthly benefits, certain survivors, including the 
veteran's spouse, may be entitled to accrued benefits to 
which the veteran was entitled at death.  The accrued 
benefits that may be payable may be those owed to the 
beneficiary under existing ratings or decisions, or may be 
benefits that are due based on evidence in the file at the 
date of death. The appropriate survivor may receive accrued 
benefits that are due and unpaid for a period not to exceed 
two years prior to the last date on which the beneficiary was 
entitled to receive benefits.  38 U.S.C.A. 5121(a); C.F.R. 
3.1000(a). 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Summarizing briefly the evidence of record, the veteran died 
on April [redacted], 1998.  A claim for service connection for post-
traumatic stress disorder was pending at the time of his 
death, and the appellant filed a timely claim for accrued 
benefits in connection with this claim within one year of the 
veteran's death.  

Review of the evidence demonstrates that the veteran 
sustained a shell fragment wound during his service during 
the Vietnam War, and his awards and decorations definitively 
reflect combat service during the Vietnam War.  The post-
service evidence includes opinions from a board of VA 
psychiatrists convened in January 1995 and December 1997 that 
the veteran did not have post-traumatic stress disorder.  As 
a basis for this opinion, it was indicated as follows: 

Even though the veteran alleges frequent 
contact and participation in missions 
where he had to kill enemy soldiers[,] he 
did not make mention of any specific 
event or events and those that he 
described superficially do not seemed 
[sic] to have affected the veteran as 
much as he alleges subjectively to be 
affected by them.  We did not see at any 
point that there was consonance between 
the feelings expressed by the veteran or 
observed in his overall behavior and in 
his facial expressions, etc. and what he 
alleges, the memory of [the in-service 
stressors].   

In essence, therefore, the basis for the finding above that 
that post-traumatic stress disorder was not shown was based 
on the adequacy or sufficiency of the veteran's stressors, 
rather than on a finding that the symptoms of post-traumatic 
stress disorder were not demonstrated.  While the Board 
acknowledges that review of the testimony and contentions of 
the veteran concerning his in-service stressors reveals some 
inconsistency and vagueness, the record clearly documents 
that he was exposed to intense stressors during his service 
in Vietnam.  In this regard, the veteran was in receipt of 
the Combat Infantry Badge and the Bronze Star Medal with 
"V" device for valor.  Accompanying the veteran's award of 
the Bronze Star Medal was the following description of the 
veteran's exposure to combat and heroism: 

After engaging the insurgents, [the 
veteran] and his two comrades moved 
forward to examine the area and came 
under a heavy volume of hostile small 
arms fire.  While the other soldier 
removed their wounded comrade from the 
danger zone, [the veteran] utilized his 
weapon and hand grenades to prevent the 
enemy element from overrunning their 
position.  With complete disregard for 
his personal safety, [the veteran] 
remained in his vulnerable location and 
continued to repel the advancing hostile 
force until his comrades had maneuvered 
to defendable positions.  Through his 
timely and courageous actions, [the 
veteran] was instrumental in saving the 
lives of his two comrades and served as 
an inspiration to his entire unit.  
(emphasis added).

In addition to the above incident, the veteran was struck by 
hostile rocket fragments in May 1970, sustaining penetrating 
shell fragment wounds in the right thigh and shoulder.  

The postservice evidence also includes reports from 
outpatient treatment in a VA post-traumatic stress disorder 
clinic from 1995 to 1998.  These records contain numerous 
diagnoses of post-traumatic stress disorder by VA 
psychiatrists.  Given the clear evidence of stressors during 
service, the diagnoses of post-traumatic stress disorder, 
some of which follow the medical board opinions to the 
contrary, contained in VA outpatient treatment records, and 
affording due consideration to the testimony presented by the 
appellant at her August 2002 hearing, the Board concludes 
that it is at least as likely as not that the evidence of 
record at the time of the veteran's death demonstrated the 
presence of post-traumatic stress disorder.  All reasonable 
doubt in this regard must be construed in the veteran's 
favor, and the Board will thus grant the appellant's claim.  
38 U.S.C.A. §§ 1110, 5107(b), 5121(a); 38 C.F.R. §§ 3.102, 
3.304(f), 3.1000(a); Zarycki, 6 Vet. App. at 91, 98 (1993); 
Gilbert, 1 Vet. App. at 49 (1990). 


ORDER

Service connection for post-traumatic stress disorder for the 
purpose of accrued benefits is granted. 




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

